Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.

Response to Amendment
The amendment filed November 30, 2020 has been entered.  Claims 1, 11 and 20 have been amended.  Claim 2 is canceled.  Currently, claims 1, 3-20 are pending for examination.  

Response to Arguments
Applicant’s arguments filed November 30, 2020 states that, “claim 2 has been amended.  No claims have been added or canceled. Therefore, claims 1-20 are pending.”  This is incorrect.  Applicant also states that, “Each of independent claims 1, 12, and 23 are amended herein have been amended to include subject matter from canceled claim 2.”  This is also incorrect.  For clarity of record, the claim set filed November 30, 2020 indicates that claims 1, 11 and 20 have been amended, claim 2 is canceled, and currently, claims 1, 3-20 are pending for examination.
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues on pages 9-12 that Keel et al. (US Pat 9,095,720) in view of Xi et al. (US PG .  
Xi et al. describes a method for sensing cardiac signals using a coronary sinus lead 404 (fig. 4) and a case electrode 500 (fig. 5) by obtaining vectors using electrodes only located on the coronary sinus lead, that is positioned proximate to both an atrium and a ventricle ([0049]).  As an example, Vector 1 is described as being formed from LV tip electrode 414 and case electrode, and Vector 2 is described as being formed from LV tip electrode 414 and LV ring electrode 416 ([0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keel et al. (US Pat 9,095,720) in view of Xi et al. (US PG Pub 2014/0276151).
Regarding claims 1, 5, 10-11, 14, 19-20 Keel et al. discloses a method, system and non-transitory computer readable medium storing instructions for delivering a left ventricular (LV) cardiac pacing therapy to a patient, comprising: delivering the LV cardiac pacing therapy via an electrode of a plurality of electrodes 126 positioned on a single-pass coronary sinus lead 124 (col. 7, line 59 to col. 8, line 2); sensing far-field cardiac signals via one or more far-field sensing vectors formed between the plurality of electrodes (col. 8, lines 34-47); determining a beat morphology corresponding to the far-field cardiac signals sensed for each of the far-field sensing vectors to generate corresponding far-field beat morphologies (col. 5, lines 24-38); determining a beat morphology match between each of the far-field beat morphologies and an intrinsic beat morphology template (col. 20, lines 26-48; col. 22, lines 56-63); determining one of loss of LV capture, pseudo fusion and loss of synchrony in response to the determined beat morphology match (col. 15, line 18 to col. 16, line 54; col. 22, lines 50-63); performing one of a loss of capture adjustment, a pseudo fusion adjustment, and a resynchronization adjustment in response to the determined one of loss of LV capture, pseudo fusion, and loss of synchrony in response to the determined beat morphology match to generate an adjusted LV cardiac pacing therapy (col. 16, line 55 to col. 17, line 28; col. 22, lines 60-63); and delivering the adjusted LV cardiac pacing therapy via 
Regarding claims 3, 12, Keel et al. discloses determining whether the beat morphology match is one of greater than a loss of capture threshold, not greater than the loss of capture threshold and greater than a pseudo fusion threshold, and less than a loss of synchronization score (fig. 2).
Regarding claims 4, 13, Keel et al. discloses the loss of capture threshold is a 90 percent beat morphology match (col. 15, lines 47-60).
Regarding claim 6, 15, Keel et al. discloses decreasing an AV delay associated with the delivered LV cardiac pacing therapy in response to the beat morphology match not being greater than the loss of capture threshold and being greater than the pseudo fusion threshold (col. 22, lines 50-55).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keel et al. (US Pat 9,095,720) in view of Xi et al. (US PG Pub 2014/0276151) as applied to claims 1, 3-6, 10-15 and 19-20 above, and further in view of Ni et al. (US PG Pub 2006/0271119).
Regarding claims 7, 16, Keel et al. does not expressly disclose increasing an AV delay associated with the delivered LV cardiac pacing therapy in response to the beat morphology match being less than the loss of synchronization threshold.  Ni et al. teaches evaluating the synchrony between the left ventricle and the right ventricle, and if the left ventricle is leading by more than a threshold value, the AV delay is lengthened by a value to address the dyssynchrony ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keel et al. to increase the AV delay if a loss of synchrony was detected as taught by Ni et al. in order to reduce amount of which the left ventricle leads the right ventricle ([0066]).

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keel et al. (US Pat 9,095,720) in view of Xi et al. (US PG Pub 2014/0276151) as applied to claims 1, 3-6, 10-15 and 19-20 above, and further in view of Prakash et al. (US PG Pub 2012/0136263).
Regarding claims 8-9, 17-18, Keel et al. alludes to delivering therapy based on sensed P-waves or R-waves (col. 1, line 61 to col. 2, line 12) but does not expressly disclose determining whether the LV cardiac pacing therapy is delivered within one of a P-wave threshold and an R-wave threshold; and adjusting an AV delay associated with the delivered LV cardiac pacing therapy in response to the LV cardiac pacing therapy being delivered within one of the P-wave threshold and the R-wave threshold.  Prakash et al. teaches it is known in the art to deliver LV pacing pulse 214 following a sensed P-wave, and adjusting an AV delay associated with the delivered LV cardiac pacing therapy ([0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keel et al. with the teachings of Prakash et al. in order to yield the predictable result of delivering synchronization therapy as is known in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sloman et al. (US Pat 6,738,669).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792